Name: 2004/562/CE: Decision No 198 of 23 March 2004 concerning the replacement and discontinuance of the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 of the Council (E 110, E 111, E 111 B, E 113, E 114, E 119, E 128 and E 128 B)
 Type: Decision
 Subject Matter: social protection;  organisation of work and working conditions;  labour market;  employment;  documentation
 Date Published: 2004-08-05

 5.8.2004 EN Official Journal of the European Union L 259/1 DECISION No 198 of 23 March 2004 concerning the replacement and discontinuance of the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 of the Council (E 110, E 111, E 111 B, E 113, E 114, E 119, E 128 and E 128 B) (Text with EEA relevance and the EU/Switzerland Agreement) (2004/562/CE) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community (1), under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 (2), under which it is the duty of the Administrative Commission to draw up models of documents necessary for the application of the regulations, Having regard to Decision No 153 of 7 October 1993 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 103 to E 127) (3), Having regard to Decision No 177 of 5 October 1999 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128 B) (4), Having regard to Decision No 179 of 18 April 2000 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 111, E 111 B, E 113 to E 118 and E 125 to E 127) (5), Having regard to Decision No 187 of 27 June 2002 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 111 and E 111B) (6), Having regard to Decision No 191 of 18 June 2003 concerning the replacement of forms E 111 and E 111 B by the European health insurance card (7), Whereas: (1) There is a need to adapt forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 in connection with the entry into the European Union of the 10 new Member States on 1 May 2004. (2) From 1 June 2004 the forms E 111 and E 111 B will be replaced by the European health insurance card in accordance with the procedures laid down in Decision No 191. However, the E 111 and E 111 B forms, delivered before 1 June 2004, will remain valid until 31 December 2004, unless an earlier expiry date is indicated on them. (3) Moreover, the Member States mentioned in the list annexed to Decision No 197 of 23 March 2004 are allowed a transitional period for the introduction of the European health insurance card. Hence the competent institutions of these Member States will continue to issue the E 111 forms on the basis of the model reproduced in the annex to this Decision until 31 December 2005. (4) Regulation (EC) No 631/2004 has amended Regulation (EEC) No 1408/71 in such a way that as from 1 June 2004 all categories of insured persons are entitled to benefits in kind which are necessary for medical reasons during a stay in another Member State. Hence forms E 110, E 128 and E 128 B will become superfluous as from that date. Moreover, as from that date, form E 119 concerns only benefits in cash. (5) Pursuant to the abovementioned EC regulation, paragraphs 6 and 7 of Article 17 of Regulation (EEC) No 574/72 will be abolished as from 1 June 2004. Hence it is necessary to discontinue forms E 113 and E 114. (6) The Agreement on the European Economic Area (EEA Agreement) of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 in the European Economic Area. (7) The European Community and its Members, and the Swiss Confederation have signed an agreement on the free movement of persons (Switzerland Agreement), which entered into force on 1 June 2002. Annex II to this Agreement implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 in the relations between the European Community and its Members, and the Swiss Confederation. (8) For practical reasons, identical forms should be used within the Community, within the European Economic Area and in relations between the Community and the Swiss Confederation, HAS DECIDED AS FOLLOWS: 1. The model form E 119 reproduced in Decision No 153 shall be replaced by the model reproduced in the annex to this Decision. 2. From 1 June 2004 until 31 December 2005, the model form E 111 reproduced in Decision No 187 shall be replaced by the model reproduced in the annex to this Decision. In principle, all norms applicable, according to Decision No 190 to the optical-reader data included in the European Card and related to the description, values, length and remarks of the data fields are applicable to the model form E 111. 3. The model forms E 113 and E 114 reproduced in Decision No 179 shall be discontinued as from 1 June 2004. 4. Model form E 110 reproduced in Decision No 153, and model forms E 128 and E 128B reproduced in Decision No 177, shall be discontinued as from 1 June 2004. 5. The competent authorities of the Member States shall make available to the parties concerned (rightful claimants, institutions, etc.) the forms corresponding to the models reproduced in the annex to this Decision. 6. Each form shall be available in the official languages of the Community. The models shall be laid out in such a manner that the different language versions are perfectly superposable. 7. This Decision shall be published in the Official Journal of the European Union. It shall enter into force on 1 June 2004. The Chairman of the Administrative Commission Tim QUIRKE (1) OJ L 149, 5.7.1971, p. 2, Regulation last amended by Regulation (EC) No 631/2004 of the European Parliament and of the Council (OJ L 100, 6.4.2004, p. 1). (2) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Regulation (EC) No 631/2004. (3) OJ L 244, 19.9.1994, p. 22. (4) OJ L 302, 1.12.2000, p. 65. (5) OJ L 54, 25.2.2002, p. 1. (6) OJ L 93, 10.4.2003, p. 40. (7) OJ L 276, 27.10.2003, p. 19. ANNEX